Citation Nr: 0735779	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO. 04-41 790A	)	DATE-
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability, including loss of a lung.


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945 and from January 1948 to September 1949. His numerous 
awards and decorations included the Purple Heart Medal and 
Parachute Badge.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the RO.

In July 2007, the veteran had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
decision.

The Board presently reopens the veteran's claim of service 
connection for a respiratory disability, and REMANDS the 
reopened claim to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law. VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in June 1983, 
the RO denied the veteran's claim of service connection for 
lung disability, status post pneumonectomy for 
adenocarcinoma.

2. Evidence associated with the record since the RO's June 
1983 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for respiratory disability, claimed as 
lung disability. 


CONCLUSIONS OF LAW

1. The RO's June 1983 rating decision which denied the 
veteran's claim of entitlement to service connection for 
lung disability is final. 38 U.S.C.A. § 4005 (1982); 
38 C.F.R. § 19.192 (1982).

2. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for respiratory 
disability. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
respiratory disability, last denied in a June 1983 RO 
decision, which characterized the claim as one for service 
connection for lung disability, status post pneumonectomy 
for adenocarcinoma.

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final under the law and regulations then in 
effect. 38 U.S.C.A. § 4005; 38 C.F.R. § 19.192. The veteran 
now requests that VA reopen his claim of entitlement to 
service connection for respiratory disability, claimed as 
lung disability.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

New evidence means existing evidence not previously 
submitted to VA decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156. 

Prior to a determination as to whether the additional 
evidence is new and material, VA must notify a claimant of 
the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought 
by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993). However, if the 
evidence received is sufficient to reopen the claim, the 
Board must ensure that VA has met its duty to assist the 
veteran in the development of that claim. The Board may 
then proceed to a de novo review of the merits of the 
claim. See, Elkins v. West, 12 Vet. App. 209 (1999).

In letters dated in June 2001, January 2003 and August 
2005, the RO notified the veteran of the reason his prior 
claim for service connection for respiratory disability had 
been denied. The RO informed him that new and material 
evidence was necessary to reopen the claim and essentially 
defined new and material evidence as set forth in the law 
and regulations. In particular, the August 2005 letter 
advised the veteran the criteria to substantiate the 
underlying claim for service connection for respiratory 
disability.

Although the veteran has not been advised in strict 
compliance with the ruling in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), pertaining to VA's duty to notify claimants 
as to reopening claims, because the Board presently reopens 
the claim, no prejudice inures to the veteran. Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  
Analysis

The veteran contends that he has a respiratory disability, 
primarily due to exposure to the fumes from burning 
gasoline in service. He reports that developed bronchitis 
in service and that he has experienced respiratory problems 
since that time. He argues that such problems ultimately 
led to lung cancer which resulted in the removal of his 
left lung. Therefore, he maintains that service connection 
for respiratory disability is warranted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131. The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a). 

For certain disabilities, such as cancer, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's separation from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Evidence on file in June 1983 consisted of the veteran's 
service medical records; records from a Dr. M. D.; the 
veteran's treatment records from the VA Medical Center (MC) 
in Tampa, Florida; a statement from M. J., M.D. that the 
veteran was unemployable due to bronchitis and chronic lung 
problems; and a statement from the veteran's ex-wife. 

The veteran's service medical records show that during his 
first period of service, he was periodically treated for 
colds and respiratory infections. In December 1944, he was 
found to have irritative bronchitis from gasoline fumes. 
During his service separation examination, the diagnosis 
was acute pharyngitis, moderate. However, during his second 
period of active duty, there were no complaints or clinical 
findings of respiratory disability of any kind, and no 
further evidence of respiratory disability until 1978, when 
he was treated for acute and chronic bronchitis. In 1983, 
the veteran was found to have adenocarcinoma of the left 
lung for which he underwent a left pneumonectomy. 

The RO found no competent evidence that any were related to 
service or that the cancer was related to the first year 
after the veteran's separation from service. Therefore, 
service connection was denied, a decision which later 
became final.

During the current petition to reopen the claim, the 
veteran has submitted a March 2003 letter, authored by M. 
J., M.D. The physician stated that he had known the veteran 
for "over thirty years," and that the veteran:

	". . . has had many recurrent episodes of bronchitis 
that started when
	he was in the [a]rmy in 1944. With the many episodes 
of bronchitis 
	that followed the extreme exposure to cold at Bastogne 
(sic) in 1944 [,]
	[i]t is my opinion that all of his pulmonary problems 
started at that 
	time and should be service connected."

Dr. M. J. is clearly qualified to render an opinion 
constituting competent medical evidence. By "competent 
medical evidence" is meant in part that which is provided 
by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Once deemed competent, his 
opinion is presumed credible for the limited purpose of 
ascertaining if material evidence is submitted. Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Also both new and material within the meaning of the law is 
a May 2003 VA examination, suggesting a nexus between the 
veteran's current respiratory problems and those he 
experienced in service. The veteran then reiterated 
previous reports regarding his in-service exposure to 
carbon monoxide; subsequent coughing; diagnoses of chronic 
bronchitis and 1983 left lung pneumonectomy for lung 
cancer. 

After clinical evaluation, including chest radiographic 
studies, the examiner found: (1) the veteran had moderate 
chronic obstructive pulmonary disease; (2) the veteran was 
status-post penumonectomy of the left lung; and (3) it was 
as likely as not that the veteran's current respiratory 
condition is the result of his active military service." 
(Italics added). 

In an addendum dictated by the VA examiner approximately 
one week later, the examiner added that he had reviewed the 
claims folder and noted the veteran was treated on "12-15-
66" for cold symptoms which did not improve after four 
weeks. Although the notation of the year 1966 is clearly in 
error, the Board construes such an error to be 
typographical in nature, as the veteran's service medical 
records clearly show that he was treated for such cold 
symptoms and for such a duration in December 1944, as 
reported by the veteran in various accounts (i.e., shortly 
after the Battle of the Ardennes, also known as the 
"Battle of the Bulge). 




The examiner also opined that the veteran tobacco use was 
responsible for chronic obstructive pulmonary disease, as 
well as the previously treated lung cancer.

Presumed credible for the purpose of ascertaining whether 
new and material evidence has been obtained, and without 
regard to other evidence of record, the March 2003 letter 
by Dr. M.J. and the May 2003 VA examination tend to 
indicate that the veteran has a respiratory disorder that 
may be linked to some incident of military service. Thus, 
new and material evidence has been obtained.



ORDER

New and material evidence having been submitted, the 
request to reopen a claim of entitlement to service 
connection for respiratory disability is granted.


REMAND

Having reopened the claim does not end the Board's inquiry. 
Rather, it places upon VA the duty to assist the veteran in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry. Justus, cf. Peters v. Brown, 6 
Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a). 

In his statement, Dr. M.J. reported that he had been 
treating the veteran for ten years. Despite such treatment, 
Dr. J.'s clinical records have not been associated with the 
claims folder.

Following the May 2003 VA examination, the examiner 
rendered somewhat contradictory conclusions. The examiner 
noted the veteran's treatment for bronchitis in service and 
suggested that it was as likely as not that the veteran's 
current symptoms were the result of exposure to cold and 
carbon monoxide in service. However, the examiner did not 
render a current diagnosis of bronchitis. Indeed, the 
record includes a transcript of an October 2004 hearing 
conducted at the RO, when the veteran testified that up 
until that time, he had not had an episode of bronchitis 
since 1983. Rather, the only current diagnosis of 
respiratory disability was moderate chronic obstructive 
pulmonary disease started by smoking. The examiner also 
concluded that the veteran's lung cancer had been the 
result of smoking. In any event, the examiner did not offer 
a rationale for any of those conclusions. 

It is well-settled law that the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); 38 C.F.R. § 4.2 ("If 
a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED to the RO/AMC for 
the following actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for any 
respiratory disorder that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. 

In particular, the RO/AMC will 
contact M. J., M.D., and request 
that he furnish all of the 
veteran's clinical records in his 
possession. Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records. Also request 
that the veteran provide any such 
records he may have in his 
possession. 

If the requested records are 
unavailable, notify the veteran and his 
representative in accordance with 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159(e) 
(2007).

2. When the actions requested in part 1 
have been completed, the RO/AMC will 
schedule the veteran for a respiratory 
examination to determine the nature and 
etiology of any respiratory disability 
found to be present. All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If respiratory disease(s) is/are 
diagnosed, the examiner must identify 
and explain the elements supporting the 
diagnosis(es). 

The examiner must also state whether or 
not such disability(ies) was caused or 
aggravated by events in service, 
including, but not limited to, exposure 
to burning gasoline in December 1944. 

The examiner must state the medical 
basis or bases for this opinion(s). If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

3. When the actions requested in parts 
1 and 2 have been completed, the RO/AMC 
should undertake any other indicated 
development; following which it will 
conduct a de novo review of the record 
and readjudicate the issue of 
entitlement to service-connection for 
respiratory disability. 

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action unless he is notified to do so. It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 
2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


